Order entered May 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00355-CR

                               EX PARTE JEFFREY FUJISAKA


                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80264-2015

                                             ORDER
       The Court DENIES appellant’s May 7, 2015 motion to reconsider our May 6, 2015 order

striking appellant’s brief and ordering it redrawn to use only the complainant’s initials.

                                                       /s/    ROBERT M. FILLMORE
                                                              PRESIDING JUSTICE